DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 9/29/2021 amended claims 1-13 and added new claims 14-17.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejections over Kaneko and Kaneko et al from the office action mailed 6/4/2021; therefore these rejections are withdrawn.  Applicants addressed the IDS issue from the office action mailed 6/4/2021; therefore the issue is withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/27/2020 and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al., US Patent Application Publication No. 2015/0307761 (hereinafter referred to as Saito). 
Regarding claims 1-17, Saito discloses a refrigerating machine oil composition (as recited in claims 13-14) (see Title) comprising a refrigerant, such as a mixture of unsaturated fluorinated hydrocarbon and ammonia (as recited in claims 1 and 12) (see Abstract and Para. [0076]), 98.47 wt% of a polypropylene glycol dimethyl ether (as recited in component (Y) of claim 1 and reads on claim 9) (see Tables 1-2 and Para. [0092]) to which is added 0.5 wt% of an epoxy compound, such as, p-tert-butylphenyl glycidyl ether, 1,2-epoxycyclohexane and terpene skeleton containing compounds such as, dimer to octamer of isoprene including monoterpenes such as geraniol, nerol, linalool, citral, geranial, citronellol, menthol, limonene, terpinerol, carvone, ionone, thujone, camphor and borneol; sesquiterpenes such as farnesene, farnesol, nerolidol, juvenile hormone, humulene, caryophyllene, elemen, cadinol, cadinene and tutin; diterpenes such as geranylgeraniol, phytol, abietic acid, pimaradiene, daphnetoxin, taxol, abietic acid and pimaric acid; sestaterpenes such as geranylfamesene; triterpenes such as squalene, limonin, camelliagenin, hopane and lanosterol; and tetraterpenes such as carotenoids (as recited in component (X) of claim 1 and reads on claims 2-8 and 15-17) (see Tables 1-2 and Para. [0045]-[0055] and [0093]) and additional additives including antioxidants (as recited in claim 10) (see Tables 1-2 and Para. [0068] and [0093]) wherein the composition has no water content (as recited in claim 11).    

Response to Arguments
Applicants’ arguments filed 9/29/2021 regarding claims 1-17 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771